                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

BENEZET CONSULTING, LLC, et al., :
    Plaintiffs                   :
                                 :                          No. 1:16-cv-00074
                                 :
    v.                           :                          (Judge Kane)
                                 :
KATHY BOOCKVAR and               :
JONATHAN MARKS,                  :
    Defendants                   :

                                         ORDER

       AND NOW, on this 13th day of January 2020, upon consideration of Defendants’ motion

for summary judgment (Doc. No. 41) and Plaintiffs’ motion for partial summary judgment (Doc.

No. 44) and in accordance with the Memorandum entered concurrently with this Order, IT IS

ORDERED THAT:

       1.     Both motions (Doc. Nos. 41, 44) are DENIED AS MOOT as to Plaintiff’s
              challenges to the Notarization Requirement, as set forth in Counts III, IV, and
              VIII of the second amended complaint (Doc. No. 25); and

       2.     Counts III, IV, and VIII of the second amended complaint (Doc. No. 25) are
              DISMISSED AS MOOT;

       3.     Plaintiffs’ motion for summary judgment (Doc. No. 44) is GRANTED as to
              Count II of Plaintiffs’ second amended complaint (Doc. No. 25), and the Clerk of
              Court is directed to enter judgment in favor of Plaintiffs and against Defendants
              as to Count II of the second amended complaint (Doc. No. 25);

       4.     Defendants are enjoined from enforcing the state residency requirement for
              witnesses of nomination petitions, set forth in 25 P.S. § 2869, as to Plaintiffs
              Benezet Consulting, LLC and Trenton Pool, for purposes of the 2020
              Pennsylvania Republican primary election for President of the United States;

       5.     Plaintiffs’ motion for summary judgment (Doc. No. 44) is DENIED as to Count I
              of the second amended complaint (Doc. No. 25);

       6.     Defendants’ motion for summary judgment (Doc. No. 41) is DENIED as to
              Count II of the second amended complaint (Doc. No. 25) and GRANTED as to
              Counts I, V, VI, and IX of the second amended complaint (Doc. No. 25), and the
     Clerk of Court is directed to enter judgment in favor of Defendants and against
     Plaintiffs as to Counts I, V, VI, and IX of the second amended complaint (Doc.
     No. 25);

7.   Both motions (Doc. Nos. 41, 44) are DENIED AS MOOT as to Counts VII and
     X of Plaintiffs’ second amended complaint (Doc. No. 25);

8.   Counts VII and X of Plaintiffs’ second amended complaint (Doc. No. 25) are
     DISMISSED AS MOOT; and

9.   The Clerk of Court is directed to CLOSE the above-captioned case.



                                          s/ Yvette Kane
                                          Yvette Kane, District Judge
                                          United States District Court
                                          Middle District of Pennsylvania




                                      2
